By the Court, Wallace, C. J.:
The judgment in this cause must be reversed. The warrants in question were drawn upon the “Water Fund,” as *517provided for by the Act of April 2, 1870. When they were presented they were not paid—there being no moneys in that fund. In this condition of affairs, the Act of April 2, 1870, was repealed, and the control of the water ditches vested in the municipal authorities, and the “ Water Fund,” which had heretofore been made up of water rates collected under the fifteenth section of the Act of April 2, 1870, was thereafter to be supplied not only by such rates but by the taxation which (under the fourth section of the Act of February 20, 1872), the municipal authorities were permitted to impose. The “water fund,” therefore, upon which the warrants were drawn, is not the “water fund” as now existing in the treasury. Besides, it was not, under any view, the duty of ‘the Treasurer to pay the warrants until they had first been audited and approved by the Common Council, under the provisions of the seventh section of the ordinance which is set forth in the agreed statement of facts.
Judgment reversed and cause remanded. Remittitur forthwith.
Mr. Justice Niles did not express an opinion.